UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1561


LEONARD OKWUDILI EZEMA,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: May 20, 2021                                           Decided: June 2, 2021


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Peter E. Torres, New York, New York, for Petitioner. Jeffrey Bossert Clark, Acting
Assistant Attorney General, Keith I. McManus, Assistant Director, Edward C. Durant,
Office of Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Leonard Okwudili Ezema, a native and citizen of Nigeria, petitions for review of an

order of the Board of Immigration Appeals (Board) denying his motion to reconsider the

denial of his untimely motion to reopen filed pursuant to the Violence Against Women Act

(VAWA). Under 8 U.S.C. § 1252(a)(2)(B)(ii), we lack jurisdiction to review the agency’s

discretionary decision whether to grant a waiver of the one-year time limit on a motion to

reopen filed by a VAWA self-petitioner. See 8 U.S.C. § 1229a(c)(7)(C)(iv)(III) (providing

that “the Attorney General may, in the Attorney General’s discretion, waive this time

limitation in the case of an alien who demonstrates extraordinary circumstances or extreme

hardship to the alien’s child.”). While we retain jurisdiction over colorable constitutional

claims and questions of law, see 8 U.S.C. § 1252(a)(2)(D), Ezema has not raised any such

claims. Accordingly, we dismiss the petition for review for lack of jurisdiction. * We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                   PETITION DISMISSED




       *
         To the extent Ezema challenges the Board’s refusal to exercise its sua sponte
authority to reopen, the Court lacks jurisdiction over that discretionary determination as
well. See Mosere v. Mukasey, 552 F.3d 397, 400-01 (4th Cir. 2009).

                                             2